Exhibit23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statement on Form S-3 of our reports dated March 15, 2010, relating to the consolidatedfinancial statementsof Physicians Formula Holdings, Inc. and the effectiveness of Physicians Formula Holdings, Inc.'s internal control over financial reporting appearing in the Annual Report on Form 10-K of Physicians Formula Holdings, Inc. for the year ended December 31, 2009,and to the reference to usunder the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/ Deloitte & Touche LLP Los Angeles, California May 28, 2010
